Citation Nr: 1028998	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), 
to include as the result of exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
DM.

3.  Entitlement to service connection for erectile dysfunction 
(ED), to include as secondary to DM.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that the Veteran was not specifically notified of the 
information and evidence necessary to substantiate a secondary 
service connection claim.  On remand, the AMC/RO must provide 
VCAA notice of the requirements related to secondary service 
connection claims.

The Veteran contends that he is entitled to service connection 
for DM due to having been on land in the Republic of Vietnam 
during his service.  He states that while stationed in Thailand 
he flew to several other military air bases, including air bases 
in Vietnam, during his time as an air crew chief/mechanic.  

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to herbicides (e.g., 
Agent Orange).  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases for which service connection may be 
presumed due to herbicide exposure, which include DM.  38 C.F.R. 
§§ 3.3.07(a)(6), 3.309(e).  The Board notes that the Vietnam 
Service Medal (awarded to the Veteran) was awarded to service 
members who served "in Vietnam and the contiguous waters or 
airspace thereover" or "in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam."  Thus, the award of the medal does not of itself 
establish service on land in Vietnam.  See Manual of Military 
Decorations and Awards, A-6 (Department of Defense Manual 
1348.33-M, September 1996).  

A review of the claims file shows that the Veteran provided an 
authorization and consent to release information form for a Dr. 
R.B., which he signed in December 2006.  The RO received the 
authorization in February 2007, and a note attached to the 
authorization indicates that at the time of receipt it was 
outdated and needed to be resubmitted by the Veteran.  There is 
no indication in the claims file that notice was sent to the 
Veteran that he needed to resubmit an authorization and there are 
no records from a Dr. R.B. in the claims file.  On remand, the 
RO/AMC should request information from the Veteran regarding his 
treatment and request that he resubmit an authorization and 
consent form/s.

In July 2007 the National Personnel Records Center (NPRC) 
provided notice that they were unable to determine whether or not 
the Veteran had in-country service in the Republic of Vietnam.

In the July 2010 informal hearing presentation, the Veteran's 
service representative, noted that the Veteran wanted his claim 
remanded so that he could gather additional information about his 
trips to Vietnam, and so that the VA could further assist him in 
attempting to find corroborating evidence of the trips.  The AOJ 
should ensure that VCAA notification includes informing the 
Veteran of option of seeking lay statements regarding his trips 
to Vietnam, as he indicated he took the trips at the permission 
of pilots and line chiefs.    
The issues of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to DM, and entitlement to service connection for 
erectile dysfunction (ED), to include as secondary to DM are 
additionally remanded as they are inextricably intertwined the 
issue of entitlement to service connection for DM.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied.  
The letter is to include proper notice of the 
information and evidence needed to 
substantiate a secondary service connection 
claim under 38 C.F.R. § 3.310 (2009).

2.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed disabilities, 
specifically any treatment by Dr. R.B. 
beginning in 1991.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO is to contact the Veteran and 
request that he provide the approximate 
dates, location and nature of any herbicide 
exposure he feels he encountered during 
service, and the approximate dates of any 
flights he took to Vietnam airbases.  The 
record reflects that the Veteran served with 
the 606 Special Operations Squadron stationed 
at Nakhom Phanom Base, Thailand from February 
1970 to February 1971.  .

4.  The AMC/RO should attempt to verify the 
Veteran's claims of Agent Orange exposure 
pursuant to the instructions contained in VA 
Fast Letter 09-20 (May 6, 2009). 

5.  After completion of the above and any 
additional development deemed necessary, the 
service connection claims should be reviewed. 
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


